Name: Commission Regulation (EU) NoÃ 219/2012 of 14Ã March 2012 correcting the Romanian version of Regulation (EC) NoÃ 1881/2006 setting maximum levels for certain contaminants in foodstuffs Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  deterioration of the environment;  marketing;  foodstuff;  consumption
 Date Published: nan

 15.3.2012 EN Official Journal of the European Union L 75/5 COMMISSION REGULATION (EU) No 219/2012 of 14 March 2012 correcting the Romanian version of Regulation (EC) No 1881/2006 setting maximum levels for certain contaminants in foodstuffs (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (1), and in particular Article 2(3) thereof, Whereas: (1) The Romanian language version of Commission Regulation (EC) No 1881/2006 (2) contains three errors which should be corrected. (2) Regulation (EC) No 1881/2006 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 (Concerns only the Romanian language version.) Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 37, 13.2.1993, p. 1. (2) OJ L 364, 20.12.2006, p. 5.